             Case 2:18-cv-01132-TSZ Document 108 Filed 11/23/20 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          ESTHER HOFFMAN, et al.,
 8                              Plaintiffs,
 9            v.                                         C18-1132 TSZ

10        TRANSWORLD SYSTEMS                             MINUTE ORDER
          INCORPORATED, et al.,
11
                                Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)   Plaintiffs’ motion, docket no. 106, to disqualify the law firms Sessions,
   Israel & Shartle, LLC and Andrews Skinner, P.S. from representing the National
15
   Collegiate Student Loan Trust (“NCSLT”) Defendants, and for an order striking the
   NCSLT Defendants’ motion to dismiss, docket no. 104, and for an award of attorneys’
16
   fees, is DENIED. The Court directed counsel to produce authority to represent the
   NCSLT Defendants, docket no. 99, and counsel promptly did so. See Shartle Decl. and
17
   Exs. 1 & 2 (docket no. 102);
18        (2)    Plaintiffs’ motion, docket no. 107, to extend the deadline for filing a
   responsive brief to Defendants’ motions to dismiss, docket nos. 100, 103, and 104, is
19 DENIED. Notwithstanding, Defendants Matthew Cheung and Patenaude & Felix APC’s
   Motion to Dismiss, docket no. 100, is RENOTED to December 11, 2020;
20
          (3)    Plaintiffs’ motion, docket no. 107, to file one consolidated responsive brief,
21 not to exceed sixty-five (65) pages, in opposition to Defendants’ motions to dismiss,
   docket nos. 100, 103, and 104, is GRANTED;
22

23

     MINUTE ORDER - 1
             Case 2:18-cv-01132-TSZ Document 108 Filed 11/23/20 Page 2 of 2




 1         (4)   The Court discourages any party from filing patently frivolous motions,
   including but not limited to motions to strike pleadings or briefings, or portions thereof,
 2 that the opposing party has filed in good faith. See Fed. R. Civ. P. 11(c)(3); and

 3          (5)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 4
            Dated this 23rd day of November, 2020.
 5
                                                     William M. McCool
 6                                                   Clerk
 7                                                   s/Gail Glass
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
